PHILLIPS, Judge.
The parties were formerly wife and husband. Plaintiff’s action seeks the specific enforcement of their separation agreement. Defendant’s appeal is from orders that —
(a) awarded plaintiff attorney’s fees on her motion to compel answers to her interrogatories and requests for admission;
*429(b) denied defendant’s requests for attorney’s fees on his motions to compel answers to his interrogatories and requests for admission;
(c) ruled by partial summary judgment that the parties’ separation agreement is valid but left the damages issue for determination later.
The appeal is unauthorized and we dismiss it. All the orders are interlocutory; none will deprive defendant of a substantial right that would be lost if the orders are not reviewed before final judgment. G.S. 1-277; G.S. 7A-27; Waters v. Qualified Personnel, Inc., 294 N.C. 200, 240 S.E.2d 338 (1978).
Appeal dismissed.
Judges ORR and GREENE concur.